Citation Nr: 0116261	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-23 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
February 1949 in the New Philippine Scouts.  
This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, which denied the 
veteran's application to reopen a claim for service 
connection for pulmonary tuberculosis.  In a February 2000 
decision, the RO reopened the claim and then denied service 
connection for pulmonary tuberculosis as not well grounded. 

While the RO found that its September 1999 decision had 
become final and construed a statement submitted by the 
veteran and received by the RO in January 2001 as an 
application to reopen his claim, the Board finds that the 
statement satisfies the requirement for a timely notice of 
disagreement with the September 1999 decision.  38 C.F.R. 
§§ 20.201, 20.302(a) (2000).  The Board also finds that the 
veteran is contending, in part, that the lung disease at 
issue is due to cigarette smoking that began during service.  
In Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994), the Court held that when a 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirement for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  The 
applicant's later claim, asserting rights which did not exist 
at the time of the prior claim, is necessarily different.  
See, e.g., Sawyer v. Derwinski, 1 Vet. App. 130, 133 (1991).  
In this case the veteran's claim of entitlement to service 
connection for pulmonary tuberculosis due to tobacco use 
could not have been adjudicated at the time of the prior 
final January 1994 decision because final laws or regulations 
concerning such claims had not yet been implemented.  
Moreover, although the general laws and regulations 
applicable to a claim of entitlement to service connection 
for service connection are the same, the pertinent governing 
legal criteria pertinent to tobacco claims are different.  
Therefore, this is a new claim, and the veteran does not have 
to submit new and material evidence.  

As noted above, the RO reopened and then denied the veteran's 
claim as "not well grounded", and the RO also incorrectly 
indicated that 38 U.S.C.A. § 1103 prohibited the veteran's 
claim of service connection due to tobacco use, and issued a 
subsequent statement of the case indicating that "new and 
material evidence" must be submitted to "reopen" the 
claim.  However, the June 2000 statement of the case, the 
subsequent supplemental statements of the case, and an April 
1999 letter (pertaining to claims for disability due to 
tobacco use) considered all of the evidence and the 
applicable law and regulations.  Under these circumstances, 
the Board concludes that no prejudice to the veteran will 
occur by the Board's consideration of his case at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
elaborate on this question in the decision that follows.


FINDING OF FACT

Pulmonary tuberculosis was not present during service or 
within three years of the veteran's separation from service, 
and there is no medical evidence of a nexus between such 
disability and any incident of active duty, to include 
claimed exposure to radiation or tobacco use. 


CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for pulmonary 
tuberculosis.  He contends that he currently has pulmonary 
tuberculosis which was first treated during the three year 
presumptive period following his separation from the service.  
He also asserts that he was exposed to radiation while 
allegedly serving in the occupation forces in Japan, which 
caused the development of pulmonary tuberculosis.  In the 
alternative he contends that his pulmonary tuberculosis (PTB) 
is due to the use of tobacco products in service. 

Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional attempt to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant and the former 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas.  Besides essentially 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for pulmonary 
tuberculosis have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A.  In this 
regard, the Board observes that the RO requested that the 
veteran submit information necessary to adjudicate his 
service-connection claim.  There is no indication that there 
are any additional evidence, to include medical records 
relevant to this appeal that have not been obtained.  As to 
any duty to provide an examination, the issue here is not 
whether the veteran has pulmonary tuberculosis; there is 
competent evidence that confirms that the veteran has 
received treatment in the 1990s for his lung disorder.  
Rather, the central questions are whether the veteran had 
pulmonary tuberculosis within 3 years of service or whether 
it is causally related to any incident of active duty.  The 
Board finds that, given the number of years that have elapsed 
since service and the absence of any contemporaneously 
recorded pertinent findings during or for almost 40 years 
post-service, there is no duty to provide an examination 
decades after service to obtain a nexus opinion on the 
contended nexus.  Thus, the Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible and that no further assistance to the veteran is 
required to comply with the VA's duty to assist him with the 
development of facts pertinent to his claim as mandated by 
the VCAA.  

The Board also finds no prejudice to the veteran in this case 
by proceeding with an adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement and 
supplemental statements of the case.  As such, there has been 
no prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard, supra.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Presumptive service connection is provided for 
tuberculosis which becomes manifest to a degree of 10 percent 
within three years from the date of separation from the 
service.  38 C.F.R. §§ 3.307, 3.309 (2000).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303(d) (2000).

There is no medical evidence dated during service or within 3 
years of service showing pulmonary tuberculosis. 

Several medical certificates, dated in February and October 
1990, are of record.  Dr. F. certified that the veteran was 
treated for minimal TB or TBC (pulmonary tuberculosis) from 
February to October 1990.  A chest X-ray in February 1992 was 
reported to show minimal pulmonary tuberculosis.  

Lay statements signed by two of the veteran's service 
buddies, dated in October 1990, indicate that the veteran had 
suffered from pulmonary tuberculosis and was treated for same 
in November 1951.

Dr. G reported in an October 1990 statement that the veteran 
was treated for the disability at issue from December 1951 to 
February 1952.  The veteran also submitted a medical 
statement from A. L. V., M.D., dated in June 1998, who 
certified that he treated the veteran for "PTB Minimal" 
(pulmonary tuberculosis), from May 1950 to September 1951.  

Two reports of chest X-ray interpretations, dated in August 
1993 and December 1999, reveal an impression of minimal PTB, 
and an October 2000 certificate from another physician (M. R. 
M., Jr. M.D.), states the veteran was being treated for 
pulmonary tuberculosis that had lately become active.  No X-
rays or clinical records accompanied there statements.  The 
veteran also submitted a lay statement signed by two of his 
service buddies and his own statements alleging that his 
pulmonary tuberculosis is due to claimed radiation exposure 
or in-service cigarette smoking.

There is no evidence to show that the veteran was exposed to 
radiation during service.  The RO correctly informed the 
veteran in the June 2000 statement of the case that pulmonary 
tuberculosis is not included in the list of radiogenic 
diseases in either 38 C.F.R. § 3.309 or 3.311.  However, 
38 C.F.R. § 3.311 provides that if a claim is based on a 
disease other than one of those listed in paragraphs (b)(2) 
or (b) (3) of this section, VA shall nevertheless consider 
the claim under the provisions of this section provided that 
the claimant has cited to or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  See Combee v. Principi, 4 Vet. App. 
78(1993), rev'd sub nom. Combee v, Brown, 34 F.3d 1039 
(Fed.Cir 1994). 

As to the veteran's allegation that his pulmonary 
tuberculosis is causally linked to in-service cigarette 
smoking, the Board notes that service connection for a 
disability, on the basis that it resulted from a disease or 
injury attributable to tobacco products during service, is 
prohibited as to claims filed after June 9, 1998.  However, 
since the veteran's tobacco claim was filed before then 
(March 1998), consideration may be given to his claim under 
prior law which permitted service connection when nicotine 
addiction, leading to disability, began in service.  See 38 
U.S.C.A. § 1103; VAOPGCPREC 19-97.   

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.  First, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 
3.310(a), which provides for "secondary service connection."  
However, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used:

	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or 
over a longer period than was intended;

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.

Id. at 181, 243-45.

VAOPGCPREC 19-97 further provided that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  A supervening 
cause of the disability or death, such as exposure to 
environmental toxins, etc., might constitute a supervening 
cause of the disability or death so as to preclude service 
connection.  It also addressed the situation when a nicotine-
dependent individual might have full remission and then 
resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products. These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.  See Davis, 13 
Vet. App. at 183-184. 

There is no medical evidence of record to show that the 
veteran acquired a dependence on nicotine during service, nor 
is there any medical evidence to suggest that the veteran's 
pulmonary tuberculosis is causally linked in any way to 
claimed nicotine dependence or tobacco use during service 
(or, for that matter, after service).  The veteran's 
assertion that his pulmonary tuberculosis is causally linked 
to in-service cigarette smoking, submitted decades after 
service, is not competent evidence to support the claim.  
That is, the Board finds that, as a laymen, the veteran has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The question remains whether the veteran's pulmonary 
tuberculosis began during service, was present to a degree of 
10 percent disabling within three years of service, or is 
causally linked to some other incident of service.  

The medical certificates from Dr. G. and Dr. V. indicate that 
the veteran was treated for pulmonary tuberculosis during 
1950-1951 or within the 3 year presumptive period that 
applies to tuberculosis.  The lay statements shows that 
service buddies recalled that the veteran was hospitalized in 
November 1951 for lung disease,; several of the declarants 
remembered that the disability was "PTB, minimal, active" 
or pulmonary tuberculosis.  However, aside from the fact that 
the medical and lay statements were submitted decades after 
service, pulmonary tuberculosis must be established by 
competent medical evidence and X-ray examination within three 
years of the veteran's service.  38 C.F.R. §§ 3.307(a)(3), 
3.371(a), 3.374(c) (2000).  As such, the medical 
certificates, dated in October 1990 and June 1998, and the 
lay statements do not constitute competent evidence 
establishing the existence of pulmonary tuberculosis during 
service or with the presumptive period.  See generally 
Tubianosa v. Derwinski, 3 Vet. App. 181, 183- 184 (1992). 

The reports of chest X-ray results merely indicate that the 
veteran had pulmonary tuberculosis in the 1990s.  The 
recently received medical statements reiterates that that the 
veteran has a diagnosis of pulmonary tuberculosis by chest X-
ray many years after service.  

In sum, the Board finds that the medical evidence of 
pulmonary tuberculosis was submitted decades after service 
and it does not show that the disease in question  was 
present during service, nor is there competent evidence to 
show that the disease in question was present within three 
years of the veteran's separation from service, and there is 
no medical evidence of a nexus between such disability and 
any incident of active duty, to include claimed exposure to 
radiation or tobacco use.

                                     
                                                            
ORDER

Service connection for pulmonary tuberculosis is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 




